DETAILED ACTION
Response to Arguments
The after-final amendment filed 25 October 2021 has been entered in full. Accordingly, claims 21-34 and 36-40 are pending in the application.
Regarding the rejections under 35 U.S.C. 103, Applicant has amended claims 21, 39, and 40 to recite: “where the one or more generated overhead view images are generated by determining a ground map of the geographical area, dividing the ground map into sampling points of the geographical area, and determining a color for respective ones of the sampling points by determining an average color from correlating areas of a first image captured at a ground level over a first trajectory associated with a first vehicle and a second image captured at the ground level over a second trajectory associated with a second vehicle;”. Applicant argues that the prior art of record does not disclose or suggest these limitations. Applicant’s argument is convincing; accordingly, the rejections are withdrawn.


Allowable Subject Matter
Claims 21-34 and 36-40 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record, individually or in combination, does not disclose or suggest in claim 21 (and similarly in claims 39 and 40): “where the one or more generated overhead view images are generated by determining a ground map of the geographical area, dividing the ground map into sampling points of the geographical area, and determining a color for respective ones of the sampling points by determining an average color from correlating areas of a first image captured at a ground level over a first trajectory associated with a first vehicle and a second image captured at the ground level over a second trajectory associated with a second vehicle;”

Ganjineh (as relied on in the previous Office actions) discloses the limitations of claim 38, which included limitations that were similar to those in amended claims 21, 39, and 40. Specifically, claim 38 only required that “the color of each of the sampling points is determined by determining a correlation between the sampling points of the geographical area and a color of the sampling points captured in at least one of the plurality of images.” However, amended claims 21, 39, and 40 now require that the color is determined based on correlating areas of images captured from trajectories of a first vehicle and a second vehicle. 

The concept of generating a stitched image from images captured by multiple aerial vehicles (e.g. UAVs, drones) by averaging color values from correlating areas in those images is well-known in the art; however, the limitations “first image captured at a ground level over a first trajectory associated with a first vehicle” and “a second image captured at the ground level over a second trajectory associated with a second vehicle” to generate the overhead view images is not taught as a whole.



Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN S LEE whose telephone number is (571)272-1981. The examiner can normally be reached 11 AM - 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jonathan S Lee/Primary Examiner, Art Unit 2661